VAN ORSDEL, Associate Justice.
Appellant, defendant below, was convicted of the crime of forging the indorsements upon and uttering two checks drawn on the treasury of the United States to the order of one G. H. Stovall. '
The case is here on numerous assignments of error, none of which, or all combined, call for reversal of the judgment. The questions presented are too elementary to justify the incumbrance of the reports with a formal opinion. A discussion of the matters embraced in the bill of exceptions would serve no good purpose, either by way of enlightenment or entertainment of the bar.
A suggestion by the district attorney discloses that sections 148 and 151 of the Penal Code (Comp. St. §§ 10318, 10321), under which defendant was convicted, provide punishments consisting of both fine and imprisonment, while defendant was sentenced only to a term of imprisonment. The judgment in this particular should be corrected. This oversight on the part of the trial judge, however, is not such as to require a new trial. Egan v. United States, 52 App. D. C. 384, 397, 287 Fed. 958; Harman v. United States (C. C.) 50 Fed. 922; Woodruff v. United States (C. C.) 58 Fed. 766, 768; In re Christian (C. C.) 82 Fed. 199.
The judgment is reversed, and the cause is remanded, with direction to the trial court to set aside the judgment and resentence the defendant as required by law.